Citation Nr: 0640038	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

The Board notes that an unappealed August 1984 rating 
decision denied service connection for a liver condition. In 
October 2001, the veteran filed a new claim of entitlement to 
service connection for hepatitis C. In the March 2002 rating 
decision on appeal, the RO incorrectly determined that a 
liver condition and hepatitis C constituted the same claim; 
therefore, the RO declined to reopen the veteran's claim on 
the basis of new and material evidence. Since hepatitis C 
constitutes a new diagnosis, however, the Board must consider 
this as a new claim to be reviewed on a de novo basis. 
Spencer v. Brown, 17 F.3d. 368 (1994).

The veteran testified at an October 2004 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in December 2004.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The veteran's hepatitis C is not etiologically related to 
active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, a VA examination, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
while a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades. VBA 
letter 211B (98-110) November 30, 1998.

The Board notes that an injury or disease incurred during 
active service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of drug 
or alcohol abuse by the claimant.  38 C.F.R. § 3.301(d) 
(2006).  Drug abuse means the use of illegal drugs (including 
prescription drugs illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  Id; See also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(m) (2006).  VA's General Counsel has confirmed 
that direct service connection for disability resulting from 
a claimant's own drug or alcohol abuse is precluded for all 
VA benefit claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.


The veteran claims that he contracted hepatitis C following a 
combat-related injury to his left elbow in service.  In his 
October 2004 hearing testimony, he indicated that the wound 
was so deep that the bone was exposed.  He reported being 
hospitalized for 2 to 3 days, and stated that he received an 
IV.  He also claimed possible exposure from sharing razors 
while shaving.

The veteran's July 1968 induction examination does not 
reflect any problems related to hepatitis C.  At the time, he 
was noted to have a scar on the right leg and a "VSULA" 
(vaccination scar of the upper left arm).  Service medical 
records show that the veteran fell and injured his left elbow 
on May 30, 1969, requiring sutures.  He was seen again a few 
days later.  Sutures were removed on June 6, 1969.  Service 
medical records do not contain any evidence of a blood 
transfusion.  Clinical records and subsequent examinations, 
to include a July 1970 separation examination and a June 1973 
National Guard enlistment examination do not reflect any 
problems related to hepatitis C or reference to any treatment 
for liver problems.  The Board notes that the record does not 
reflect additional National Guard service.  

The veteran has a current diagnosis of hepatitis C.  The 
Board notes that the record indicates that the veteran was 
hospitalized in June 1978 at Georgetown Memorial Hospital 
with what was thought to be viral hepatitis.  After admission 
to the hospital, it was noted that the veteran reported that 
he had drank moonshine liquor shortly before becoming ill.  
After examination and testing, the diagnosis was changed to 
toxic hepatitis, probable Methanol poisoning. 

VA outpatient treatment records dated from 1996 to 2005 show 
the first documented diagnosis of and treatment for hepatitis 
C.  VA and private treatment records do not include a medical 
opinion concerning the etiology or date of onset of his 
hepatitis C.  A November 2001 VA treatment report noted that 
the veteran had risk factors for hepatitis C.  The veteran 
acknowledged a history of multiple sexual partners, and a 
history of intranasal cocaine use.  The treatment record also 
indicated, apparently based on the veteran's reports, that 
the veteran was told in Vietnam that he was hepatitis C 
positive.  

The veteran did not report any other in-service risk factors 
associated with hepatitis C, namely hemodialysis, accidental 
exposure while a health care worker, or various kinds of 
percutaneous exposure such as tattoos, body piercing, or 
acupuncture with non-sterile needles.  See VBA letter 211B 
(98-110) November 30, 1998.
 
A VA examination was accomplished in January 2005.  The 
veteran reported that he had been hospitalized while in 
Vietnam for a swollen liver, allegedly due to chemical 
exposure.  The examiner stated that if these facts were 
correct, they would have led to a later viral infection of 
the liver.  The examiner stated, however, that the service 
medical records did not reflect any reference to 
hospitalization.  There were multiple normal routine history 
and physical examinations, some dated subsequent to the 
reported hospitalization.  There was no mention of 
hospitalizations or of liver trouble.  After service, the 
veteran was hospitalized in 1978 with a diagnosis of viral 
hepatitis.  The veteran denied any risk factors for viral 
hepatitis prior to the 1978 hospitalization, specifically 
denying ever having been an IV drug user, denying any 
transfusions, denying any homosexual activities, and stating 
that he had a total of only three sexual partners prior to 
that time, none of them known to be prostitutes.  The 
examiner stated that he had no known percutaneous body fluid 
exposures.  The elbow laceration and nasal cocaine use were 
not known risk factors for hepatitis.  The veteran denied 
high-risk sexual activity.  The examiner assessed the veteran 
with an apparent diagnosis of hepatitis C.  The examiner 
stated that in the absence of any related history or 
diagnosis in the service medical record and in the absence of 
known risk factors while in service, that it was not likely 
that the veteran contracted hepatitis C in the military.  

The evidence shows that the veteran has a diagnosis of 
hepatitis C, however, service connection is not warranted 
because the evidence of record does not show that hepatitis C 
was incurred or aggravated during service.  Service medical 
records do not reflect any blood transfusions, and no 
problems related to the liver were shown in service including 
on separation, or on a later June 1973 examination.  The 
record shows that the first diagnosis of hepatitis C was 
years after service.  A January 2005 VA examination shows 
that it was not likely that the veteran contracted hepatitis 
C in the military.  The opinion was based on examination and 
review of the claims file, to include service medical 
records, post-service medical records, and the absence of 
known risk factors while in service.  

The Board has considered the veteran's claim that his 
hepatitis C was contracted in service; however, the veteran 
does not possess the medical expertise necessary to render a 
medical opinion as to either the cause or diagnosis of a 
disability to include whether his hepatitis C is related to 
an inservice elbow laceration or to the use shared razors in 
service. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury).  The record contains no 
competent medical evidence relating the veteran's hepatitis C 
to any incident of the veteran's military service.

C.  Conclusion

Although the veteran has hepatitis C, the record contains no 
competent medical evidence that relates hepatitis C to 
service.  As such, the veteran has failed to establish that 
disability was incurred or aggravated in service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has hepatitis C 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

Service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


